Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.21 Page1of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

BRIAN DAVID VAN KIRK and

JACQUELINE M. VAN KIRK, Case No. 2:20-CV-11761
Hon. Terrence G. Berg
Plaintiffs, Magistrate Judge David R. Grand
VS.

BUFFY JO WELDON,

 

Defendant.
Brian D. Van Kirk Allan C. Vander Laan (P33893)
Jacqueline M. Van Kirk Cummings, McClorey, Davis & Acho, P.L.C.
Plaintiffs In Pro Per Attorneys for Defendant
2525 Meanwell Rd. 2851 Charlevoix Dr., S.E., Ste. 327
Petersburg, MI 49270 Grand Rapids, MI 49546
Ph: (734) 269-2100 Ph: (616) 975-7470
beaver.bvk@gmail.com avanderlaan@cmda-law.com

 

 

 

MOTION BY DEFENDANT WELDON SEEKING DISMISSAL
UNDER FED. R. CIV. P. 12(b)(6)

NOW COMES the Defendant Buffy Jo Weldon by and through her attorneys,
CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C., by Allan C. Vander Laan,
and moving this Court under Fed. R. Civ. P. 12(b)(6) to dismiss the Plaintiffs’
Complaint, states:

l. Plaintiffs Brian David Van Kirk and Jaqueline M. Van Kirk have sued
Defendant Buffy Jo Weldon in her “official capacity” for alleged violation of the

Van Kirks’ rights under both the “substantive aspect” and “procedural aspect” of the

01144253-1
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.22 Page 2 of 23

due process clause of the Fourteenth Amendment to the federal Constitution. (R. 1,
PageID.2, 4, 9, Complaint, Defendant Identification, Jurisdiction Section II. B.
and “Statement of Claim” ¢ 18).

2. As described more fully in the accompanying brief, the Van Kirks’
claims are barred by the applicable three-year statute of limitations, because the
claims accrued more than three years before the date of filing of the present case.
Wolfe v. Perry, 412 F.3d 707, 713-4 (6" Cir. 2005), Hardin v. Straub, 490 U.S. 536,
540 (1989).

3. The Van Kirks cannot sustain a claim under the notion of “substantive
due process,” because the Plaintiffs have an explicit textual source for a claim (albeit
without merit) under the procedural due process guarantee of the Fourteenth
Amendment. County of Sacramento v. Lewis, 523 U.S. 833, 846-7 (1998), Albright
v. Oliver, 510 U.S. 266, 273 (1994).

4. The Van Kirks cannot sustain a procedural due process claim, because
they have been afforded notice and an opportunity to be heard (multiple times) with
regard to the tax assessment and foreclosure actions that they allege to have been the
denial of “due process.” Mathews v. Eldridge, 424 U.S. 319, 332-3 (1976).

5. Pursuant to Local Rule 7.1(a), counsel attempted to obtain concurrence
with Plaintiff by telephone on July 14, 2020. Counsel explained the nature of the

Motion and the local Court Rules to Jacqueline Van Kirk. She upheld that she would

01144253-1 2
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.23 Page 3 of 23

discuss with her husband and call back that day. Counsel gave her his office and
cell phone number. As of July 16, 200, counsel has received no call. It is assumed
concurrence has been denied.

WHEREFORE, Defendant Buffy Jo Weldon asks this Court to dismiss this
case in its entirety under Fed. R. Civ. P. 12(b)(6), for the reasons just stated and as
more fully described in the accompanying brief.

/s/Allan C. Vander Laan

Attorneys for Defendant

Cummings, McClorey, Davis & Acho. P.L.C.
2851 Charlevoix Drive, SE, Ste. 327

Grand Rapids, MI 49546

Ph: (616) 975-7470

Primary Email: avanderlaan@cmda-law.com
P33893

 

Dated: July 16, 2020

01144253-1 3
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.24 Page 4 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

BRIAN DAVID VAN KIRK and
JACQUELINE M. VAN KIRK,

Plaintiffs,
VS.
BUFFY JO WELDON,

Defendant.

Case No. 2:20-CV-11761
Hon. Terrence G. Berg
Magistrate Judge David R. Grand

 

Brian D. Van Kirk
Jacqueline M. Van Kirk
Plaintiffs In Pro Per
2525 Meanwell Rd.
Petersburg, MI 49270
Ph: (734) 269-2100
beaver.bvk@gmail.com

Allan C. Vander Laan (P33893)

Cummings, McClorey, Davis & Acho, P.L.C.
Attorneys for Defendant

2851 Charlevoix Dr., 8.E., Sté. 327

Grand Rapids, MI 49546

Ph: (616) 975-7470
avanderlaan(@cmda-law.com

 

BRIEF IN SUPPORT OF MOTION BY
DEFENDANT WELDON SEEKING DISMISSAL
UNDER FED. R. CIV. P. 12(b)(6)

01144284-1
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.25 Page 5of 23

 

TABLE OF CONTENTS
Table of Authorities..............cccssscscesscessccssssensesceesceesesecnseessescssesssesssseesesenseesaneeseness il
Questions Presented 0.0.0... seeeseereeesesssesssessessesssssssssssseneessseseeeeerseeessennesseeeenseees Iv
Most Controlling Authority... eeesseseeeeesesseessscseessssesessessaseesssesssessessssasessesseees Vv
Statement Of Facts ..........ssccceesscssseesesscesreseesecessssseesssesseesssesesssssssssoseesssseneeessseseeesees I
ATRUMEN 0... eeceeeceseeeecceeeeeeceeeeecesssescessecssosessscesesscasessssnsssssssnsentecsseessessseenseenasenseees 4

I. THE VAN KIRKS’ CLAIMS ARE BARRED BY STATUTE OF
LIMITATIONS ...... cee eccsssesessessessscsssseessscensesesssessseesecesseesseesssseneeneseseseeseeens 4

I]. THE VAN KIRKS FAIL TO STATE PLAUSIBLE CLAIMS UNDER
THE DUE PROCESS CLAUSE OF THE FOURTEENTH
AMENDMENT ....00. eeeseeeceesenssrsseeseeseessssssseeessssenseeasesseesessseeesneesseesneesseasenenses 7

Conclusion and Relief Requested 0.0... eescssesnsereeesreesssessassseseassesessesssssenesseese 13

01144284-4 |
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.26 Page 6 of 23

TABLE OF AUTHORITIES
Cases

American Premiere Underwriters, Inc. v. National Railroad

Passenger Corporation, 839 F.3d 458 (6" Cir. 2016).......:ssssssssssssssssssssescssssesssees 5
Ashcroft v. Iqbal, 556 U.S. 662 (2009) .......ceeccsssssesssssessenssseceesesseneeeesseeseesesneees 4
Bachor v. City of Detroit, 49 Mich. App. 507, 212 N.W.2d 302 (1973) ....cssseeee 9
Brock v. Hendershott, 840 F.2d 339 (6™ Cir. 1988) .......scsscssssseseceeeseseeeseeseceeeereees 9
Conn v. Gabbert, 526 U.S. 286 (1999)........cccccsssccsssnccscsesseessaseosseeseenessseeeesseeens 10
County of Sacramento v. Lewis, 523 U.S. 833 (1998) ....ccscsscscessesseseessensenneens 10
Doe v. DeWine, 910 F.3d 842 (2018) ou... .eesecesscceeescceceessceeeeesssaecesosaeescsssassosensaees 8
Dusenbery v. United States, 534 U.S. 161 (2002) 0... eeecesssesscsseseceeseseeeeeeees 8
Graham v. Connor, 490 U.S. 386 (1989)... .cssccsssesssesesssecssesorsessscsssssrsseesseeaees 10
Hardin v. Straub, 490 U.S. 536 (1989) 0... ceescsseessssesseessseseeseenseseseeneeseeseessnesens 5
Kentucky v. Graham, 473 U.S. 159 (1985)......esssesscsssesecseessssseeseeneenscentsnsennesees 1]
Kolley v. Adult Protective Services, 725 F.3d 581 (6™ Cir. 2013) .....cscseseesseseeees 4
Mathews v. Eldridge, 424 U.S. 319 (1976)... eceessssssessscessscsseessersenseensssseeeees 8
Mays v. Snyder, 323 Mich. App. 1, 916 N.W.2d 227 (2018).......:sccssesssseseeeees 2,6
McDonough v. Smith, —_- US. __, 139 S. Ct. 2149 (2019) we ceeeeeneees 5
Riverview Health Institute LLC v. Medical Mutual of Ohio,

601 F.3d 505 (6 Cir. 2010)... .eecsscssesscseneccesseecersscetscsersesesseesanscsessssessseessetessesenes 4
Seal v. Morgan, 229 F.3d 568 (6" Cir. 2000)...........sccsescsesseceseecessesesessnensseseseees 11

01144284-1 I
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.27 Page 7 of 23

Stein v. Regions Morgan Keegan Select High Income Fund, Inc.,

821 F.3d 780 (6 Cir, 2016) ..ccessecceseccescesssesssssesrssssssssssesssceecnessseeseeeseneeerseesenees 4
Wallace v. Kato, 549 U .S. 384 (2007) 0... eescssessceseecseessssessseesssensseeeneseseeeeseeeres 5
Washington v. Glucksberg, 221 U.S. 702 (1997) ....cscscessesseeeeeeseeetstssensnnesssesens 11
Wolfe v. Perry, 412 F.3d 707 (6™ Cir. 2005) .......ssssssssessscssssesssseseseseeesseneneeseneenens 5
Wykoff v. Winisky, 9 Mich. App. 662, 158 N.W.2d 55 (1968).......ssccssesersserereees 9
Young v. Township of Green Oak, 471 F.3d 674 (6™ Cir. 2006) ........ssssesseeceeeess 10
Statutes

M.C.L. 600.6419( 1)... ccecccssccsccecececcsecsesessaeecsessasssorscessseseeneeenssneeseensssessesasenenees 2,6
Rules

Fed. R. Civ. P. 12(0)(6).....cccscesecesesreressesssccsesscsevscceesssseeeseenssneesesssssesaeensseeeeees 4,13

01144284-1 lil
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.28 Page 8 of 23

QUESTIONS PRESENTED

Il. ARE THE CLAIMS ASSERTED BY THE
PLAINTIFFS BARRED BY THE APPLICABLE
THREE-YEAR STATUTE OF LIMITATIONS?

The Plaintiffs will answer: “No.”

Defendant Buffy Jo Weldon answers: “Yes.”

ll. HAVE THE PLAINTIFFS FAILED TO STATE A
COGNIZABLE CLAIM UNDER THE
“SUBSTANTIVE ASPECT” OF THE DUE
PROCESS CLAUSE OF THE FOURTEENTH
AMENDMENT?

The Plaintiffs will answer: “No.”
Defendant Buffy Jo Weldon answers: “Yes.”

Il. HAVE THE PLAINTIFFS FAILED TO STATE A
COGNIZABLE CLAIM UNDER ~~ THE
“PROCEDURAL ASPECT” OF THE DUE
PROCESS CLAUSE OF THE FOURTEENTH
AMENDMENT?

The Plaintiffs will answer: “No.”

Defendant Buffy Jo Weldon answers: “Yes.”

01144284-1 IV
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.29 Page 9 of 23

MOST CONTROLLING AUTHORITY

American Premiere Underwriters, Inc. v. National Railroad

Passenger Corporation, 839 F.3d 458 (6™ Cir. 2016).......scccssscsscscesseteseeseeceeseseees 5
Conn v. Gabbert, 526 U.S. 286 (1999).......ccsssssscssessceseeceessreeeseeesesseesssseeseseeesseees 10
Dusenbery v. United States, 534 U.S. 161 (2002) 0... cee eccessesssseeteeessesessenseeeees 8
Wolfe v. Perry, 412 F.3d 707 (6! Cir. 2005) sesccssssecsssseesssecesssnsssssssssnnseseesssesssee 5

01144284-1 Vv
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.30 Page 10 of 23

STATEMENT OF FACTS

As described by Plaintiffs Brian David Van Kirk and Jacqueline M. Van Kirk,
they purchased at a July 24, 2010 tax auction a property that was “advertised,
assessed, and taxed as a waterfront lot.” (ECF No. 1, PagelD.5, Complaint,
Statement of Claim, § 1). In 2012, the Van Kirks appealed the tax assessment on
the property to both the Nunda Township Board of Review and the Michigan Tax
Tribunal, but without success. (ECF No. 1, PageID.5, Complaint, Statement of
Claims, {{ 2-5).

The Van Kirks further claim that in March of 2015 they “discovered”
additional evidence to support their contention that the assessment of their property
was erroneous. (ECF No. 1, PageID.5-6, Complaint, Statement of Claim, { 6).
They asserted this contention in letters to the Michigan Department of Treasury, the
Michigan Tax Commission, the Nunda Township Assessor and the Michigan
Department of Treasury “Fraud Unit” during the period from May through
November of 2015. (ECF No. 1, PageID.7, Complaint, Statement of Claim, {{
7-10). They also contacted the FBI in August of 2015 claiming to have been subject
to “fraudulent assessment” through “public corruption within the judicial and
executive branches of the Michigan government.” (ECF No. 1, PageID.7,

Complaint, Statement of Claim, { 11).

01144284-1 1
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.31 Page 11 of 23

Unsuccessful in obtaining by those efforts an assessment they deemed proper,
the Van Kirks filed suit on March 15, 2016 in the Michigan Court of Claims against
Defendant Weldon’s predecessor in the office of Cheboygan County Treasurer,
Linda Cronan. (ECF No. 1, PageID.7, Complaint, Statement of Claim, { 12).
The case was dismissed for lack of jurisdiction. (ECF No. 1, PageID.7-8,
Complaint, Statement of Claim, § 12). There is no indication that the Van Kirks
ever appealed this result.!

Having decided that they “would not be paying our delinquent taxes on the
fraudulently assessed lot’ (ECF No. 1, PageID.9, Complaint, Statement of Claim,
q 19), the Van Kirks found themselves subject to tax foreclosure proceedings by
Defendant Weldon based upon the long-established assessment that they had
repeatedly challenged. (ECF No. 1, PageID.8-9, Complaint, Statement of Claim,
qq 14-19). They filed suit against Defendant Weldon - - filing their action in the
Michigan Court of Claims, where the case was again dismissed for lack of
jurisdiction. (ECF No. 1, PageID.9-10, Complaint, Statement of Claim, { 20).
They did not appeal or present their claim in a state court having jurisdiction.

Instead, they filed the present action alleging that Defendant Weldon has violated

 

' The jurisdiction of the Michigan Court of Claims is limited to actions against the
State of Michigan, State agencies and State employees. Michigan Compiled Laws
600.6419(1). “The jurisdiction of the Court of Claims does not extend to local
officials.” Mays v. Snyder, 323 Mich. App. 1, 47, 916 N.W.2d 227, 255 (2018).

01144284-1 2
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.32 Page 12 of 23

both the “substantive aspect” and “procedural aspect” of the Van Kirks’ “due
process” rights under the Fourteenth Amendment to the federal Constitution. (ECF
No. 1, PageID.4, 9, Complaint, Basis for Jurisdiction I. B. and Statement of
Claim, { 19).

Defendant Buffy Jo Weldon now seeks dismissal of the Van Kirks’ present
case. She does so on two equally dispositive grounds.

First, the Van Kirks manifestly knew of their cause of action no later than their
first “appeal” in March of 2012. The Van Kirks went so far as to file suit against
Defendant Weldon’s predecessor in March of 2016. It is Defendant Weldon’s
position that their cause of action accrued in 2012 (and indisputably by 2016) such
that present action against Weldon is barred by the applicable three-year statute of
limitations.

Second, it is the position of Defendant Weldon that the Van Kirks have not
alleged facts to state a cognizable claim under either the “substantive aspect” or
“procedural aspect” of the Fourteenth Amendment. Therefore, their case also fails

on the merits.

01144284-1 3
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.33 Page 13 of 23

ARGUMENT

“A motion to dismiss under Fed. R. Civ. P. 12(b)(6) is designed to test the
sufficiency of the complaint.” Riverview Health Institute LLC v. Medical Mutual
of Ohio, 601 F.3d 505, 512 (6" Cir. 2010). “To survive a motion to dismiss, a
complaint must contain sufficient factual matter, accepted as true, to state a claim
for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
“Conclusory allegations or legal conclusions masquerading as factual allegations
will not suffice.” Kolley v. Adult Protective Services, 725 F.3d 581, 585 (6" Cir.
2013).

“(D]ismissal pursuant to Rule 12(b)(6) will be granted if the facts as alleged
are insufficient to state a valid claim or if the claim shows on its face that relief is
barred by an affirmative defense.” Igbal, 556 U.S. at 678. These affirmative
defenses include statute of limitations, if “the allegations in the complaint
affirmatively show that the claim is time-barred.” Stein v. Regions Morgan Keegan
Select High Income Fund, Inc., 821 F.3d 780, 786 (6" Cir. 2016).

I. THE VAN KIRKS’ CLAIMS ARE BARRED
BY STATUTE OF LIMITATIONS.

The Plaintiffs expressly identify that they are suing Defendant Weldon in her
“official capacity” for alleged violation of the “substantive aspect” and “procedural
aspect’ of the Due Process Clause of the Fourteenth Amendment to the federal

Constitution. (ECF No. 1, PageID.2-4, Complaint, Designation of Defendants

01144284-4 4
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.34 Page 14 of 23

and “Basis for Jurisdiction II. A. B. and D.). For claims brought under §1983,
“federal law looks to the law of the State in which the cause of action arose . . . for
the length of the statute of limitations.” Wallace v. Kato, 549 U.S. 384, 387 (2007).
For constitutional claims arising in the State of Michigan, the statutory limitations
period is three years. Hardin v. Straub, 490 U.S. 536, 538-40 (1989), Wolfe v.
Perry, 412 F.3d 707, 713-4 (6" Cir. 2005).

But the “accrual” date of a §1983 cause of action (i.e., the date upon which
the statute of limitations begins to run) “is a question of federal law.” Wallace, 549
U.S. at 388. “An accrual analysis begins with identifying the specific constitutional
right alleged to have been infringed.” McDonough v. Smith, U.S. ___, 139.
Ct. 2149, 2155 (2019). A cause of action accrues “when the plaintiff has a complete
and present cause of action . . . that is, when the plaintiff can file suit and obtain
relief.” Wallace, 549 U.S. at 388.

Due process claims accrue “at the time that process was denied because the
allegedly infirm process is an injury in itself.” American Premiere Underwriters,
Inc. v. National Railroad Passenger Corporation, 839 F.3d 458, 461 (6" Cir. 2016).
Significantly, a due process cause of action accrues as soon as the plaintiff has reason
to know that an actionable wrong has been done, “[e]ven if the entity sued has not

yet reached a ‘final decision’ on the underlying substantive issues.” Id.

01144284-1 5
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.35 Page 15 of 23

Bearing in mind that Defendant Weldon is sued in her “official capacity” as a
Cheboygan County Treasurer (and as successor to the former treasurer), the
Plaintiffs were well aware of the allegedly wrongful assessment of their property
(and the consequence of foreclosure) far longer than three years before filing the
present suit. According to their complaint, they had already appealed the assessment
as early as 2012 to both the Nunda Township Board of Review and the Michigan
Tax Tribunal. (ECF No. 1, PageID.5, Complaint, Statement of Claim, {{ 2-3).
Alleged “discovery” of additional information in March of 2015 led the Plaintiffs to
dispute the assessment during the course of 2015 by letters to the Michigan
Department of Treasury, the Michigan Tax Commission, the Nunda Township
Assessor and even the FBI. (ECF No. 1, PageID.5, 7, Complaint, Statement of
Claim, J 6-11).

More importantly, by March 14, 2016 the Plaintiffs filed suit against
Defendant Weldon’s “official capacity” predecessor, Linda Cronan, in the Michigan
Court of Claims. (ECF No. 1, PageID.7-8, Complaint, Statement of Claim, { 12).
The case was dismissed on jurisdictional grounds (ECF No. 1, PageID.7-8,
Complaint, Statement of Claim, { 12), doubtless because the Court of Claims has
jurisdiction only over cases filed against the state, state agencies and state officers,
not county officials. M.C.L. 600.6419(1), Mays v. Snyder, 223 Mich. App. 1, 47,

916 N.W.2d 227, 225 (2018).

01144284-1 6
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.36 Page 16 of 23

Apparently unaware of their attentive jurisdictional and/or appellate options
(i.e., “{bJewildered’”’) the Plaintiffs “simply chose not to pay the fraudulently
assessed taxes,” and “the Michigan forfeiture/foreclosure process ensued.” (ECF
No. 1, PageID.8, Complaint, Statement of Claim, J{ 13-14). Nevertheless, the
alleged “wrong” (i.e., the allegedly “fraudulent assessment”) was known to and
actionable by the Plaintiffs even before they filed suit in March 2016. They knew
of the “wrong” in 2012 - - and confirmed their knowledge by filing their 2016 suit.

The Plaintiffs did not file the present action until June 19, 2020. This filing
was just four days short of four years after the Michigan Court of Claims “closed”
the Plaintiffs’ case against former treasurer Cronan on June 23, 2016. (ECF No. 1,
PagelD.8, Complaint, Statement of Claim, { 12). It was more than five years after
the Plaintiffs “discovered” the photographic materials that they claim as proof that
the tax assessment of their property was wrong. (ECF No. 1, PageID.5, Complaint,
Statement of Claim, § 6). It was eight years after the Plaintiffs originally
challenged the assessment as improper in 2012. (ECF No. 1, PageID.5, Complaint,
Statement of Claim, {J 2-4).

Under any of these measures, the Plaintiffs’ claim against Defendant Weldon
accrued more than three years before they filed their present lawsuit on June 19,
2020. Their claim is barred by the three-year statute of limitations.

Il. THE VAN _ KIRKS FAIL TO STATE
PLAUSIBLE CLAIMS UNDER THE DUE

01144284-1 7
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.37 Page 17 of 23

PROCESS CLAUSE OF THE FOURTEENTH
AMENDMENT.

The Due Process Clause of the Fourteenth Amendment “contains both a
procedural and a substantive component.” Doe v. DeWine, 910 F.3d 842, 851
(2018). The Plaintiffs’ alleged claims under both. But under the facts alleged by
the Plaintiffs, both claims fail on their merits.

A. The Plaintiffs have not pleaded facts
showing any denial of “procedural” due
process.

The fundamental requirements of procedural due process are (1) “notice” of
potential government action and (2) “the opportunity to be heard at a meaningful
time and in a meaningful manner” to oppose such action. Dusenbery v. United
States, 534 U.S. 161, 167 (2002), Mathews v. Eldridge, 424 U.S. 319, 333-334
(1976).

The Plaintiffs’ contention that they have been denied procedural due process
defies their own factual representations in their complaint. They have contested the
allegedly wrongful assessment of their property through formal appeals in 2012 to
both the Nunda Township Board of Review and the Michigan Tax Tribunal. (ECF
No. 1, PageID.5, Complaint, Statement of Claim, {{ 2-5). In 2015 they wrote
letters to the Michigan Department of Treasury, the Michigan Tax Commission, the
Nunda Township Assessor, the Michigan Department of Treasury “Fraud Unit” and

the FBI. They then filed two successive lawsuits in the Michigan Court of Claims

01144284-4 8
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.38 Page 18 of 23

(first against Linda Cronan in 2016 and then against Defendant Weldon in 2019).
These two suits were dismissed without ruling on the merits. But this resulted from
the Plaintiffs’ erroneous choice of forum, not from any denial of an opportunity for
hearing on the merits, which the Plaintiffs could have obtained had they filed suit in
the proper court.

By their own recitation, the Plaintiffs have been “heard” multiple times. To
the extent they did not get a hearing on the merits in their two Court of Claims cases,
this resulted from their own improper choice of a forum lacking jurisdiction over
their case. And, as this Court has established, a litigant who chooses to represent
himself should be treated no differently than a litigant represented by counsel. Brock
v. Hendershott, 840 F.2d 339, 343 (6" Cir. 1988). The Michigan courts likewise
recognize that parties who chose to represent themselves are bound by the regular
rules of court and substantive law and that those parties must accept the consequence
that their best interest might have been better served by finding an attorney. Bachor
v. City of Detroit, 49 Mich. App. 507, 512, 212 N.W.2d 302, 304 (1973), Wykoff v.
Winisky, 9 Mich. App. 662, 669, 158 N.W.2d 55, 58 (1968). The reality that the
Plaintiffs may have undermined their opportunities to be heard by choosing to
represent themselves does not mean they were deprived of procedural due process.

Moreover, the Plaintiffs particularly fail to identify any actions by Defendant

Weldon that denied them notice or an opportunity to be heard. Defendant Weldon

01144284-1 9
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.39 Page 19 of 23

disagreed with the Plaintiffs’ contentions. But Plaintiffs fail to identify how any
action by Weldon denied them their opportunity for hearing in the foreclosure
proceedings.

Indeed, the Plaintiffs acknowledge that a foreclosure hearing took place on
February 11, 2019, but the Plaintiffs arrived “/5 minutes late,’ by which time the
state court had already entered its judgment of foreclosure. (ECF No. 1, PageID.8,
Complaint, Statement of Claim, { 17). The Plaintiffs admit that it was “inclement
weather” that caused them to be late. This was certainly not the fault of Defendant
Weldon. The Plaintiffs have failed to state a cognizable procedural due process
claim against Weldon.

B. The Plaintiffs have not pleaded facts
showing any denial of “substantive” due
process.

The “substantive component” of the Due Process Clause protects certain
“fundamental” rights “from deprivation at the hands of arbitrary and capricious
government action.” Young v. Township of Green Oak, 47\ F.3d 674, 684 (6" Cir.
2006). See also County of Sacramento v. Lewis, 523 U.S. 833 (1998). But “[w here
another provision of the Constitution provides an explicit textual source of
constitutional protection, a court must assess a plaintiffs claims under the explicit
provision and not the more generalized notion of substantive due process.” Conn v.

Gabbert, 526 U.S. 286, 293 (1999) citing Graham v. Connor, 490 U.S. 386, 395

01144284-1 1 0
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.40 Page 20 of 23

(1989). As has just been addressed, the Plaintiffs presented a procedural due process
claim under the explicit textual source of the Fourteenth Amendment. Given the
availability of such ground for the Plaintiffs to attack the actions of Defendant
Weldon (and her predecessor in “official capacity’), they cannot resort to a claim of
substantive due process.

Moreover, even assuming arguendo that the Plaintiffs can assert a substantive
due process claim, their allegations still fail to state a cognizable claim. It must be
born in mind that an “official capacity” claim against a government official
represents “only another way of pleading an action against the entity of which the
officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165-6 (1985). In the
circumstance of a claim against a governmental entity, actions “that do not affect
fundamental rights or liberty interests and do not involve suspect classifications”
will be upheld against a substantive due process challenge if the actions “are
rationally related to a legitimate state interest.” Seal v. Morgan, 229 F.3d 568, 575
(6 Cir. 2000). In this context, the list of “fundamental” rights and liberty interests
is limited to marriage, childbearing, childrearing and bodily integrity.” Id., at 574-
5, citing Washington v. Glucksberg, 221 U.S. 702 (1997). The property rights at
issue in the circumstances of a tax assessment and foreclosure proceeding are not of
this kind. Therefore, the “official capacity” actions of Defendant Weldon were

proper, if rationally related to a legitimate state interest.

01144284-1 1 1
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.41 Page 21 of 23

Assessment and collection of taxes (including collection of arrearages through
foreclosure) are rationally related to legitimate government funding interests. There
is no basis in the factual allegations of the Plaintiffs to suggest that Defendant
Weldon’s actions were not rationally related to that purpose. Therefore, they cannot

sustain a substantive due process claim.

01144284-1 1 2
Case 2:20-cv-11761-TGB-DRG ECF No.5 filed 07/16/20 PagelD.42 Page 22 of 23

CONCLUSION AND RELIEF REQUESTED
As described above, the claims presented by Plaintiffs Brian David Van Kirk
and Jacqueline M. Van Kirk are barred by statute of limitations. Furthermore, the
Van Kirks have failed to plead facts capable of sustaining cognizable claims against
Defendant Buffy Jo Weldon. Therefore, this case should be dismissed under Fed.

R. Civ. P. 12(b)(6).

s/Allan C. Vander Laan

Attorneys for Defendant

Cummings, McClorey, Davis & Acho. P.L.C.
2851 Charlevoix Drive, SE, Ste. 327

Grand Rapids, MI 49546

Ph: (616) 975-7470

Primary Email: avanderlaan@cmda-law.com
P33893

Dated: July 16, 2020

01144284-1 4 3
Case 2:20-cv-11761-TGB-DRG ECFNo.5 filed 07/16/20 PagelD.43 Page 23 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

 

 

 

BRIAN DAVID VAN KIRK and
JACQUELINE M. VAN KIRK, Case No. 2:20-CV-11761
Hon. Terrence G. Berg

Plaintiffs, Magistrate Judge David R. Grand
VS.
BUFFY JO WELDON,

Defendant.
Brian D. Van Kirk Allan C. Vander Laan (P33893)
Jacqueline M. Van Kirk Cummings, McClorey, Davis & Acho
Plaintiffs In Pro Per Attorneys for Defendant
2525 Meanwell Rd. 2851 Charlevoix Dr., S.E., Ste. 327
Petersburg, MI 49270 Grand Rapids, MI 49546
Ph: (734) 269-2100 Ph: (616) 975-7470
beaver.bvk@gmail.com avanderlaan@cmda-law.com

PROOF OF SERVICE

Hillary Tierney, an employee of the law firm of Cummings, McClorey, Davis &
Acho, P.L.C., states that on July 16, 2020, she served a true copy of: Defendant
Cheboygan County Treasurer, Buffy Jo Weldon’s Motion Seeking Dismissal Under Fed.
R. Civ. P. 12(b)(6) and Brief in Support, by placing said document(s) in an envelope with
first-class postage thereon, addressed to:

Brian D. Van Kirk
Jacqueline M. Van Kirk
2525 Meanwell Road
Petersburg, MI 49270

and depositing said envelope in a United States Postal Service receptacle.

wth, Tralte

Hillary Tierney J

01149335-1
